Citation Nr: 1636876	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-35 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression and sleep disturbance.  	


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 2008 to March 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  Jurisdiction is currently held by the RO in Phoenix, Arizona.


REMAND

Remand is necessary to obtain VA records and provide an additional VA medical examination.  At the March 2016 hearing before the Board, the Veteran stated that he received treatment at VA medical facilities in Tucson, San Jose, and Palo Alto; treatment records from the Southern Arizona VA Health Care System also reference VA treatment in Palo Alto.  These records have not been associated with the Veteran's file and must therefore be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Furthermore, a VA examination is necessary on remand.  The February 2011 VA medical examination noted diagnoses of adjustment disorder with anxiety and depression in service, precipitated by his military enrollment.  The examiner opined that the Veteran's current depression and sleep impairment were not related to his in-service adjustment disorder because the precipitating event, military enrollment, was no longer a factor.  The examiner did not address, however, the Veteran's claims of continuing symptoms after service, of which the Veteran testified at the March 2016 hearing.  Thus, an additional VA medical examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, including procuring any identified VA records not currently associated with the electronic claims file.  

Regardless of the Veteran's response, the RO must obtain the Veteran's medical records from the VA facilities in Palo Alto, San Jose, and Tucson, as well as any other VA records not currently associated with the electronic claims file.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records or a response that records do not exist are not received. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform him that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above, the Veteran must be afforded a VA psychiatric examination.  All pertinent symptomatology and findings must be reported in detail.  The electronic claims file must be made available to and reviewed by the examiner prior to the examination and the report must reflect that such a review was made.  Following a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must:

a)  Confirm the existence of any currently and previously diagnosed psychiatric disorders, including depression and sleep disturbance.

b)  Provide an opinion as to whether any currently or previously diagnosed psychiatric disorders were incurred in or aggravated by the Veteran's active duty service.  This analysis must include a discussion of the Veteran's testimony that his symptoms continued after service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development above has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


